Citation Nr: 0926852	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  03-09 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Entitlement to service connection for a disability 
manifested by symptoms of hematuria.

2.	Entitlement to service connection for a bladder disorder, 
to include as secondary to in-service exposure to ionizing 
radiation.

3.	Entitlement to service connection for a liver disorder, to 
include as secondary to in-service exposure to ionizing 
radiation.

4.	Entitlement to service connection for cystic kidneys, to 
include as secondary to in-service exposure to ionizing 
radiation.

5.	Entitlement to service connection for prostate cancer, to 
include as secondary to in-service exposure to ionizing 
radiation.

6.	Entitlement to service connection for bilateral posterior 
subcapsular cataracts, to include as secondary to in-
service exposure to ionizing radiation.

REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from January 1945 to 
November 1946 and from January 1950 to August 1972, with 
additional periods of active service in August 1948 and 
August 1949.  The Board acknowledges the Veteran's assertion 
that he served on active duty beginning May 1944.  However, 
while the record indicates he enlisted in May 1944, he did 
not enter active duty status until January 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of July 2002 and April 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Cleveland, Ohio, and Denver, Colorado, respectively.  
Jurisdiction of the Veteran's claims has been transferred to 
the RO in Phoenix, Arizona.

The issues of entitlement to service connection for cystic 
kidneys, prostate cancer and bilateral posterior subcapsular 
cataracts are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

Clarification of Issues on Appeal

The Board observes the Veteran initially filed a claim for 
service connection for a bladder disorder.  As will be 
discussed in detail below, while no specific bladder disorder 
has been identified, it is clear upon reviewing the record 
the Veteran is seeking service connection for a disability 
resulting in symptoms of hematuria.  Thus, the Board finds 
that a claim for service connection for a disorder manifested 
by symptoms of hematuria has been raised and is properly 
before it.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(it is the responsibility of the Board to consider alternate 
current conditions within the scope of the claim).


FINDINGS OF FACT

1.	The competent evidence of record indicates the Veteran 
suffers from a disability resulting in symptoms of 
hematuria that is etiologically related to active service.

2.	The competent evidence of record does not indicate the 
Veteran currently suffers from a bladder disorder.

3.	The competent evidence of record does not indicate the 
Veteran currently suffers from a liver disorder.


CONCLUSIONS OF LAW

1.	A disability manifested by symptoms of hematuria was 
incurred in active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).

2.	A bladder disorder was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

3.	A liver disorder was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification 
through an August 2006 VCAA letter.  The August 2006 notice 
letter advised the Veteran what information and evidence was 
needed to substantiate the claim decided herein and what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the Veteran.  He was 
specifically told that it was his responsibility to support 
the claim with appropriate evidence.  Finally the letter 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  The duty 
to notify the Veteran was satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The August 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
All post-service VA and private treatment records identified 
by the Veteran have also been obtained.  Therefore, VA's duty 
to further assist the Veteran in locating additional records 
has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2008); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).

A VA examination was not provided in conjunction with the 
Veteran's bladder and liver disorder claims, and the Board 
notes that the evidence of record does not warrant one.  See 
38 C.F.R. § 3.159(c)(4) (2008).  VA has a duty to provide a 
VA examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease. 
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the Veteran's own lay statements, that he suffers from a 
bladder or liver disorder, other than a disability manifested 
by symptoms of hematuria, which is separately adjudicated 
below.  As he is not competent to provide evidence of a 
diagnosis, the record is silent for a current bladder or 
liver disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Veteran has not satisfied all the elements of 
McLendon; therefore, VA is not required to provide him with a 
VA examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

Disability Manifested by Symptoms of Hematuria

As noted above, while the Veteran filed a claim for a bladder 
disorder, it is clear from the record he intended to file a 
claim for a disability manifested by symptoms of hematuria.  
As such, this issue has been added to the current appeal.  
See Clemons, supra.  Specifically, the Veteran asserts that 
he began suffering from microscopic hematuria in service, and 
has continuously suffered from these symptoms since.

Initially, the Board observes that a review of the Veteran's 
service treatment records indicates he suffered from 
intermittent microscopic hematuria as early as 1963.  A 
further evaluation in 1967 also revealed symptoms of 
hematuria.  A final urinalysis conducted at the Veteran's 
separation from active service did not include a microscopic 
examination.

Significantly, the Board observes that the Veteran was 
provided a VA examination in March 2005, with an addendum 
completed in November 2005.  After a review of the Veteran's 
medical history and a physical examination, the VA examiner 
diagnosed the Veteran with hematuria.  In addition, the VA 
examiner noted the Veteran's current diagnosis of hematuria 
is likely a continuation of the problem found in service and 
it is "very likely" that the current diagnosis is related 
to his service condition.  The Board finds these statements 
by the VA examiner may be reasonably interpreted to indicate 
the Veteran's current symptoms of hematuria have continued 
since his separation from active service.

As such, the Board finds that the Veteran has been diagnosed 
with a chronic disability resulting in symptoms of hematuria.  
As he is presumed sound upon entering active duty service, he 
exhibited such symptoms during active service, and a VA 
examiner found the current symptoms to be related to those 
experienced in service, the Board concludes that service 
connection for a disability manifested by symptoms of 
hematuria is warranted.

Bladder and Liver Disorders

The Veteran maintains he suffers from a bladder and liver 
disorder, possibly secondary to in-service exposure to 
ionizing radiation.  However, the Board notes that there is 
no evidence that the Veteran is currently diagnosed with 
bladder or liver disorder.  The Board acknowledges VA 
treatment records indicate hyperlipidemia, resulting in 
mildly elevated liver function.  However, an elevated 
cholesterol level, noted as hypercholesterolemia or 
hyperlipidemia, represents a laboratory finding and not a 
disability for VA purposes.  See 61 Fed. Reg. 20440, 20445 
(May 7, 1996).  VA's stated policy is that hyperlipidemia is 
a general term for elevated concentrations of any or all of 
the lipids in the plasma, including hypertriglyceridemia, 
hypercholesterolemia, etc., and is a laboratory finding and 
not a disability in and of itself for which VA compensation 
benefits are payable.  Id.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability). 

In sum, the Board finds that there is no competent evidence 
of a current diagnosis of a bladder or liver disorder.  The 
Veteran has produced no competent evidence or medical opinion 
in support of his claim that he suffers from such a disorder, 
and the evidence included in the record weighs against 
granting the Veteran's claim of service connection for a 
bladder and liver disorder.  




ORDER

Service connection for a disability manifested by symptoms of 
hematuria is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Service connection for a bladder disorder is denied.

Service connection for a liver disorder is denied.


REMAND

The Veteran contends entitlement to service connection for 
prostate cancer and bilateral posterior subcapsular cataracts 
as secondary to in-service exposure to ionizing radiation.  
During the development of the Veteran's claim, the RO sought 
an ionizing radiation dose estimate from the Air Force 
Medical Support Agency (AFMSA).  In a December 2003 
memorandum, the AFMSA noted they found no external or 
internal radiation exposure data in the U.S. Air Force Master 
Radiation Exposure Registry (MPER).  AFMSA further noted 
that, while the MPER is the single repository for 
occupational radiation exposure monitoring for all Air Force 
personnel, there appears to have been cases where records 
were maintained in the military medical record or by the 
local unit and not forwarded for inclusion in the central 
repository.  

There is no indication in the record that AFMSA researched 
the Veteran's local unit records to determine if any 
additional records pertaining to ionizing radiation exposure 
exist.  As such, in light of the Veteran's contentions that 
the October 2003 ionizing radiation dose estimate 
significantly underestimated his occupational exposure to 
ionizing radiation, the Board finds that the instant case 
must be remanded to determine if any additional records 
pertaining to exposure to ionizing radiation exist.

The Veteran also contends he is entitled to service 
connection for cystic kidneys.  Specifically, he contends 
that this disorder manifested in active service or, in the 
alternative, is also related to in-service exposure to 
ionizing radiation.  During the development of his claim, the 
Veteran was provided a VA examination in November 2005.  
While the VA examiner opined the Veteran's current kidney 
disorder is not related to a condition in service, he did not 
provide an etiological opinion as to whether the Veteran's 
current cystic kidneys are related to any in-service exposure 
to ionizing radiation.

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) 
(2008); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Court of Appeals for Veteran Claims (Court) has held that 
once VA undertakes a duty to provide a medical examination, 
due process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 
Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green 
v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's 
duty to return an inadequate examination report "if further 
evidence or clarification of the evidence... is essential for 
a proper appellate decision").  As such, the Veteran must be 
provided a new VA examination to determine whether his 
current cystic kidney disorder is etiologically related to 
his in-service exposure to ionizing radiation.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The AOJ should request from the 
National Archives and Records 
Administration, or other appropriate 
source, all local unit records that 
may indicate the Veteran's exposure 
to ionizing radiation.  

Efforts to obtain the foregoing 
records must continue until it is 
determined that they do not exist or 
that further attempts to obtain them 
would be futile. The non-existence or 
unavailability of such records must 
be verified by each Federal 
department or agency from whom they 
are sought and this should be 
documented for the record. 38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2) (2008).

2.	If, and only if, additional records 
are obtained indicating exposure to 
ionizing radiation not previously 
considered by the October 2003 
Ionizing Radiation Dose Estimate, the 
AOJ should: 

a.	request from AFMSA, or other 
appropriate source, an updated 
Ionizing Radiation Dose 
Estimate.  

b.	Refer the Veteran's claims of 
entitlement to service 
connection for prostate cancer 
and bilateral posterior 
subcapsular cataracts to the 
Under Secretary for Benefits for 
additional consideration.

3.	Regardless of whether additional 
records are obtained in accordance 
with section (1) of this REMAND, 
schedule the Veteran for a VA 
examination to ascertain the etiology 
of the Veteran's cystic kidney 
disorder.  The claims file, including 
this REMAND, must be made available 
to the examiner for review, and the 
examination report should reflect 
that such review was accomplished.  
All appropriate tests and studies 
should be conducted, and any 
consultations deemed necessary should 
be accomplished.  The examiner should 
provide an opinion as to whether it 
is more likely as not (greater than a 
50 percent probability), less likely 
as not (less than a 50 percent 
probability), or as likely as not (50 
percent probability) that any current 
cystic kidney disorder is 
etiologically related to the 
Veteran's in-service exposure to 
ionizing radiation.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale. 

4.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claims 
based on the entirety of the 
evidence.  If the benefits sought on 
appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.   









	(CONTINUED ON NEXT PAGE)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


